Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art on record fails to expressly disclose an optical system comprising at least one light source configured to produce an excitation beam; an objective lens configured to receive emission light from within a specified field of view (FOV) of a sample on a sample support structure in response to the excitation beam, said FOV having an area of at least 1 mm2, said objective lens having an optical axis; and at least one detection channel comprising optics and a photodetector array configured to receive at least a portion of the emission light and capture an image of at least one fluorescing sample site on said sample support structure; wherein specifically; said optical system is capable of capturing with said photodetector array on first and second surfaces on said sample support structure separated from each other along said optical axis by at least 0.05 mm without the insertion of a compensator optical element in order to achieve imaging of any one of said surfaces.
Feng et al. (US Pub. No. 2009/0272914 A1) teaches combination uses with compensator not solely using a compensator for both first and second surfaces or not using a compensator for both first and second surfaces.  Feng also fails to expressly teach the specified field of view (FOV) of an area of 1 mm2. 
FIG. 10A illustrates an exemplary objective 92 imaging the second surface 20 of the support structure 16 without the assistance of a compensator 110 in accordance with the present invention. Without the compensator 110, the objective 92 may focus and detect images from the second surface 20 of the support structure 16 according to its design and experiencing the design spherical aberration. However, FIG. 10B illustrates an exemplary objective 92 imaging the first surface 20 of the support structure 16 with the assistance of a compensator 110 in accordance with the present invention. 
By using the compensator 110 (e.g., similar to the additional 40 micron thickness described above with respect to FIGS. 8 and 9), the objective 92 may focus and detect images from the first surface 18 of the support structure 16 under similar conditions to that of its design point for the second surface 20 of the support structure 16. Therefore, by detecting images for the second surface 20 without the compensator 110 and detecting images for the first surface 18 with the compensator 110, the objective 92 may be capable of detecting images on both surfaces with diffraction-limited performance similar to the design of the objective 92.
Vaziri (US 2020/0182792 Al) fails to disclose images of fluorescence emitting sample sites on first and second surfaces on a sample support structure, the first and second surfaces separated from each other along an optical axis, as claimed in addition to the rest of the claimed limitations. 
Wihl (US Patent 7,126699 B1) teaches an imaging system (fig. 17) configured to image a first interior surface and a second interior surface of a flow cell, the imaging system comprising: an objective lens objective lens 120 (col. 20, lines 30-34);  at least one image sensor a camera 118 (col. 20, lines 27-30); and at least one tube lens tube lens 122 (col. 20, lines 30-34) disposed in an optical path between the objective lens objective lens 120 and the at least one image sensor camera 118;
Wihl also discloses that objective lens may also have numerical aperture selected such that an angle of the partial oblique illumination may be substantially constant and/or objective lens may have a relatively low numerical aperture (col. 10, lines 16-34) expressly described and establishing a prima facie case of anticipation of limitations such as, wherein said optical system has a numerical aperture (NA) of less than 0.6 and afield-of- view (FOV) of greater than 1.0 mm2; and wherein the at least one tube lens tube lens 122 is configured to correct imaging performance such that images of (specimen12 col. 9, lines 31-32) includes the first interior surface of the flow cell and the second interior surface of the flow cell have substantially the same optical resolution.
Wihl fails to disclose images of fluorescence emitting sample sites on first and second surfaces on a sample support structure, the first and second surfaces separated 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884